DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 11/10/2020.
Claims 27 and 28 are new.
Claims 1, 12, 18, and 21 are amended.
Claims 2, 3, 6, 10, 11, 13, 14, and 17 are canceled.
Claims 1, 4, 5, 7-9, 12, 15, 16, 18-28 are allowed. These claims are renumbered 1-20 on allowance.

Drawings
The Drawings filed on 08/02/2016 are acceptable for examination purposes.

Specification
The Specification filed on 06/06/2019 is acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific updating of the classification model “updating the cloudiness classification model using supervised learning based on one or more criteria that include a difference between a clear sky global horizontal irradiance (GHI) and a measured GHI”, as are now included in all .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alzahrani et al. - "Predicting Solar Irradiance Using Time Series Neural Networks" – discloses a model that uses several inputs (e.g. time, day of the year, sky cover, pressure, and wind speed) to predict hourly solar irradiance.
Alanazi et al. - "Long-Term Solar Generation Forecasting" – discloses a method that includes a set of pre- and post-processes that will be undertaken before the data is fed to the forecasting model and after the forecast is obtained. Using the method, the historical solar PV radiation data, which is non-stationary, is converted to a set of stationary data which will accordingly allow utilization of a larger set of data for forecasting.
Shao et al. - "Solar radiation forecast with machine learning" – discloses a machine-learning based multi-model blending approach for statistically combing multiple meteorological models to improve the accuracy of solar power forecasting.
Cheng et al. - "Very-short term forecast of global horizontal irradiance based on ground-based sky imager and lifted condensation level calculation" – discloses a novel very-short term GH I prediction approach which combines ground-based sky images derived cloud ma p forecast and cloud base altitude estimated using lifted condensation level calculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126